Citation Nr: 1435730	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  09-44 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for peripheral neuropathy, including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971.  The record confirms he served in the Republic of Vietnam during the Vietnam Era.
      
This appeal to the Board of Veterans' Appeals (Board) is from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

In May 2011, the Veteran testified at a hearing before the Board.  Thereafter, in October 2011, the Board remanded this claim for additional development.  


FINDING OF FACT

The preponderance of the evidence weighs against a finding that the Veteran's peripheral neuropathy is related to his active duty service.


CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy have not been met.  
38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a December 2008 letter.  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment and post-service treatment records have been obtained and associated with the claims file.  The Veteran was also provided with a VA examination in November 2011 that is adequate, as the examiner provided a well-reasoned opinion based upon a review of the Veteran's history and records.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The AOJ complied with the Board's October 2011 remand directives, which consisted of scheduling the VA examination that took place in November 2011.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

In regard to the Veteran's May 2011 hearing, the undersigned Veterans Law Judge (VLJ) complied with 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App 488 (2010).  At the beginning of the hearing, the VLJ explained the issue was for service connection of peripheral neuropathy.  The Veteran presented testimony as to why he thought it was related to service, thus showing actual knowledge of the evidence needed to substantiate the claim.  Further, the VLJ asked the Veteran about his treatment providers, and the record was kept open to allow time for additional records to be received.   As above, the Veteran has not alleged any prejudicial deficiency in the hearing.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 



Service Connection

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2013).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

At his hearing in May 2011, the Veteran testified that he has peripheral neuropathy that began in 2008 or 2009.  He believes his peripheral neuropathy is related to his military service and that there has been a gradual onset over the years.  He asserts that his peripheral neuropathy is related to exposure to chemicals during service such as Agent Orange.

The Veteran's DD-214 and DD-215 show that he was a medical specialist with service in Vietnam.  He was awarded a Silver Star, Purple Heart, and Combat Medical Badge, which are reflective of participation in combat with the enemy.  When an injury is incurred in combat, satisfactory lay or other evidence will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2013).  

The Veteran does not contend that he experienced peripheral neuropathy during service.  Rather, as noted above, he stated that he first experienced peripheral neuropathy in 2008 or 2009.  The service treatment records do not contain complaints of, treatment for, or a diagnosis of peripheral neuropathy.  However, the service records do show that the Veteran sustained combat-related injuries, to include shrapnel fragment wounds in June 1969 to, among other areas, the right lateral hip, the lumbar region, the left posterior thigh, and the left lateral thigh.  Additionally, in May 1970 he was involved in a motor vehicle accident whereby he fractured his right patella.  

A February 2009 record from Dr. Gorson contains an impression of subacute, progressive, symmetric, painful mixed large and small fiber pure or predominantly axonal polyneuropathy limited to the lower extremities.  Dr. Gorson noted that the symptoms began in July 2008.  In subsequent records, Dr. Gorson could not identify the specific cause of the peripheral neuropathy.  He wondered if it was idiopathic in nature, or possibly related to small vessel vascular disease from tobacco use, alcohol use, or inflammatory bowel disease.

The Veteran was afforded a VA examination in November 2011.  The VA examiner opined that the Veteran's sensory peripheral neuropathy, which involves the external popliteal nerve, the musculocutaneous nerve, and the anterior tibial nerve, was not related to service.  He stated that it would not be related to the Veteran's shrapnel fragment wounds or to the fractured right patella during service, reasoning that the symptoms were affecting all of his distal lower extremity nerves, and not only in the areas where he sustained wounds during service.  He also concluded that it was not related to herbicide exposure, indicating that there was no evidence that remote herbicide exposure would result in peripheral neuropathy nearly 40 years following exposure.  He noted that herbicides can lead to diabetes, which can then lead to peripheral neuropathy, but that the Veteran did not have diabetes.

The Veteran served Republic of Vietnam during the Vietnam Era; therefore, he is presumed to have been exposed to herbicides, to include Agent Orange, during such service.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  Further, there is a presumption that certain disabilities are due to the herbicide exposure.  Among these disabilities is early onset peripheral neuropathy - recognized by the VA Secretary as etiologically related to such exposure.  See 338 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 3.309.  Although 38 C.F.R. § 3.309 previously referred to acute or subacute peripheral neuropathy, the regulation was recently amended.  See 78 Fed. Reg. 54,766 (Sept. 6, 2013).  

This amendment applies to this appeal and this amendment removed the requirement that the disability appear within weeks or months after exposure that that it resolve within two years of the date of onset in order for the presumption to apply.  The Final Rule, however, also makes clear that the amendment does not change the requirement that the disability must have become manifest to a degree of ten percent or more within one year after the Veteran's last in-service exposure in order to qualify for the presumption.  See 78 Fed. Reg. 54,766 (Sept. 6, 2013).  Here, the Veteran testified that his peripheral neuropathy began more than 35 years after his separation from service (i.e., in 2008 or 2009), and his statement is consistent with his treatment records from Dr. Gorson.  In addition, a VA examination report dated in June 1971 revealed a normal neurological evaluation.  Therefore, because the Veteran's peripheral neuropathy was not manifest within one year after his last in-service exposure, the presumption does not apply.  See 338 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 3.309.  

However, the Veteran can still establish service connection, based on his presumed herbicide exposure, for a disease that falls outside of the parameters of sections 3.307 and 3.309.  See, e.g., Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994).  

Here, the preponderance of the evidence is against a relationship between the Veteran's peripheral neuropathy and his active service, including the injuries he sustained in service and his exposure to herbicides.  As noted above, the service treatment record show that the Veteran sustained shrapnel injuries to his lower extremities, as well as an injury to his knee in a car accident.  There were no complaints or findings of peripheral neuropathy in service.  The Veteran has not stated that he experienced peripheral neuropathy during service or that he has had continuing symptoms since service.  Rather, his statements and the post-service medical evidence show that his peripheral neuropathy was first manifest many years after service in approximately 2008.  

The Board acknowledges the Veteran's assertions that there is a relationship between his peripheral neuropathy and his active service.  He served as a combat medic and is presumed to have some medical training.  However, given their relative medical expertise, the Veteran's opinion is outweighed by that of the November 2011 VA examiner who is a medical doctor.  Further, the VA examiner based his opinion upon the a review of the Veteran's history and medical records, and supported his opinion with a well-explained rationale.  Therefore, the Board finds the VA examiner's opinion to be the most probative evidence of record.  The VA examiner directly addressed the Veteran's theory and found it less likely than not that his peripheral neuropathy was related to his past shrapnel injuries and/or herbicide exposure.  

In sum, the preponderance of the evidence is against the Veteran's claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002 and Supp. 2012); 38 C.F.R. § 3.102 (2013).  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Accordingly, the claim for service connection for peripheral neuropathy must be denied.


ORDER

Entitlement to service connection for peripheral neuropathy is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


